 

EXCLUSIVE MARKETING AGREEMENT

 

This MARKETING AGREEMENT dated the 20th day of August, 2014 (“Agreement”), by
and between Overseas BC Marketing, Inc. (“OBCMI”) with its principal office at
40 Broad Street, New York, New York 10005, and Seaniemac International, Ltd.,
(“BETS”). with its principal office at 780 New York Avenue, Suite A, Huntington,
New York 11743.

 

RECITALS

 

WHEREAS, OBCMI and its affiliated companies are the owners and developers of a
software-based online payment; WHEREAS, BETS with its affiliated companies are
in the business of on-line web based sports and casino wagering; and

 

WHEREAS, BETS desires to retain the marketing services of OBCMI to market its
on-line web based waging services and products globally, in all jurisdictions in
the world where and to the extent gaming with Bitcoin and other crypto waging
and will be acceptable (the “Territory”) on an exclusive basis as it concerns
(a) Bitcoins and all other crypto currency gambling as well as (b) such parties
that have been introduced by OBCMI and conducted gambling at least once (“OBCMI
Customers” and Bitcoins and all other crypto currency gambling as well as OBCMI
Customers, hereinafter the “B-Service” and BETS agrees to compensate the OBCMI
for the B-Service as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereby agree as follows:

 

1. RECITALS. The parties agree that the recitals are true and accurate and
binding upon them in all respects.

 

2. LICENSE.

 

2.1 BETS represents: (i) that it is a duly licensed to offer the BETS gaming
platform website services and products in accordance with the terms of this
Agreement throughout the Territory covered by this Agreement as presently set
forth on Exhibit “A” attached hereto, (ii) that OBCMI will have the exclusive
right for all the B-Service on the BETS gaming platform website; (iii) that
OBCMI will have the exclusive rights for all gambling derived from OBCMI
marketing efforts of B-Service and (iv) and covenants that it shall remain duly
licensed and qualified throughout the term of this Agreement and, as its
Territories expand, on the first day of every calendar quarter provide OBCMI
with updated information where it is licensed. Further, it represents that its
operational activities shall fully comply with all applicable governmental laws,
regulations, ordinances and resolutions.

 

2.2 OBCMI represents: (i) that it will exclusively promote BETS on-line web
based wagering within the Territory; and (ii) that its operational activities
shall fully comply with all applicable governmental laws, regulations,
ordinances and resolutions.

 

Page 1 of 5

 



 

3. MARKETING PROGRAM.

 

OBCMI agrees to promote the BETS gaming platform website within the Territory,
commencing upon the execution of this Agreement and when all the logistics have
been agreed upon and implemented (the “Effective Date”). OBCMI’s marketing
program may include, but not be limited to, the following:

 

a. Various marketing campaigns to OBCMI’s lists of prospects and leads to direct
bitcoin gaming to BETS gaming platform;

 

b. develop a strategic plan for 2014;

 

c. develop marketing strategies and marketing materials to raise the corporate
image of BETS both within the Territory;

 

d. form, as necessary, an entity to process/arbitrage bitcoin into currency as
needed for BETS gaming platform;

 

e. create an affinity campaign with existing networks and or partnerships;

 

f. make website presence on several websites;

 

g. distribute approved marketing materials to OBCMI existing networks and or
partnerships in target areas;

 

i. work with BETS personnel on approved marketing campaigns

 

J. develop marketing strategies and marketing materials to raise the corporate
image of BETS in the public markets

 

4. MARKETING MATERIALS AND EXPENSES.

 

BETS will provide OBCMI with brochures, promotional materials, and any
collateral material promoting its gaming platform as reasonably determined by
BETS, at no cost to OBCMI. However, except as otherwise provided in this
Agreement, all marketing expenses whatsoever incurred pursuant to this
Agreement, including, but not limited to, all marketing, advertising and
administrative expenses shall be the sole responsibility of OBCMI.

 

5. TERMINATION AND UPON TERMINATION.

 

5.1 Unless sooner terminated as provided in Section 5.2, 5.3 and 5.4, the term
(the “Term”) of this Agreement shall commence as of the Effective Date as set
forth in Section 3, and shall continue to the end of the First Period as set
forth in Section 10 hereof (the “Initial Term”). At that time the Agreement will
continue on the same terms and conditions as set forth herein (the “Extended
Term”).

 

5.2 If B-Service has not reached the level of performance expected during the
First Period as set forth in 10.1.2, Bets may terminate this agreement on a six
(6) months prior written notice during which time OBCMI may cure.

 

5.3 In the event that BETS shall materially breach any provision of this
Agreement, OBCMI may elect to terminate this Agreement upon fourteen (14) days’
prior written notice to BETS with an opportunity to cure within such period.

 

Page 2 of 5

 



 

5.4 If this agreement shall terminate, BETS hereby agrees that OBCMI will
continue to receive revenue pursuant to the same terms and conditions as
received prior to termination from such gambling by the parties that conducted
gambling prior to the termination and for which OBCMI received revenue.

 

5.5 All notices hereunder shall be in writing to the other party and sent via
Certified Mail, Return Receipt Requested or via Overnight Express Mail to the
other party at the respective address stated above.

 

6. APPROVAL OF MARKETING PROGRAMS.

 

OBCMI shall not implement any marketing programs to sell BETS products or
services unless and until BETS has reviewed and approved that will not be
unreasonably withheld, in its sole discretion, any such proposed program and any
related marketing materials or any other promotional materials in any form of
media used (Collectively, “Marketing Materials”). Any such Marketing Materials
shall be submitted to the Senior Vice President of Marketing at the address set
forth above, who shall review and either approve or disapprove such Marketing
Materials within seven (7) days of receipt thereof.

 

9. OBCMI REVENUE.

 

9.1 OBCMI will receive in revenue for its performance hereunder from BETS an
amount computed as twenty (20%) on all gross profit on gross revenue up to
$900,000 a month by BETS and thereafter an amount of twenty five (25%) on all
gross profit on gross revenue over $900,000 a month of B-Service.

 

9.2 BETS agrees to pay OBCMI to such account as OBCMI will advice all revenue
due on the fifth (5th) business day each month for all revenue earned during the
previous month as well as provide OBCMI at that time a written report on all
gambling made in B-Service in the previous month.

 

10. BETS’ COMMON STOCK.

 

10.1 Upon execution of this Agreement, BETS shall issue to OBCMI or its assigns,
Seven Million (7,000,000) common shares (the “Shares”). Notwithstanding the
forgoing, as the parties have set up a minimum schedule for when OBCMI and BETS
expect that BETS will be making gambling with B-Service, unless During each of
the following periods BETS will not have achieved B-Service, as contemplated,
BETS may upon six (6) months written notice (during which time OBCMI may cure),
cancel the Shares set forth for that period below which Shares will then no
longer be owned by OBCMI. In the event that BETS has issued such notice and
OBCMI cures, the next performance period will commence first when OBCMI cured.
If the B-Service in any given period is reached for a consecutive three (3)
months period the end of such period will the commence the period.

 

10.1.1 One million (1,000,000) Shares are vested at the execution of this
Agreement.

 

10.1.2 During the Eighteen (18) months period of the “Term” (as such term is
defined herein) the average turnover of wagering on BETS’ platform as a result
of B-Service reaches $900,000 per month, than an additional two million five
hundred (2,500,000) Shares shall vest (the “First Period”).

 

Page 3 of 5

 



 

10.1.3 During the second twelve (12) months period of the “Term” (as such term
is defined herein) the average turnover of wagering on BETS’ platform as a
result of B-Service reaches $1,800,000 per month, than an additional two million
five hundred (2,500,000) Shares shall vest.

 

10.1.4 During the third twelve (12) months period of the “Term” (as such term is
defined herein) the average turnover of wagering on BETS’ platform as a result
of B-Service reaches $2,500,000 per month, than the final one million
(1,000,000) Shares shall vest.

 

10.1.5 Except for the Shares issued pursuant to 10.1.1 which will immediately be
released and transferred to OBCMI, the balance of the Shares will be held in
escrow by Legal and Compliance (“Compliance”) and be released and transferred to
OBCMI as such Shares will vest. Vested shares will each time be forthwith
released and transferred to OBCMI by Compliance upon written notice by either
BETS or OBCMI, evidencing that the performance stand for the period in question
has been met, such as by including in such notice a report from Boyles Sports.

 

10.1.6 Notwithstanding the forgoing provisions in Section 10, if BETS will
conduct a split of its stock whether by increasing or decreasing the number of
shares without that the reason is an equity infusion, the number of shares set
forth in Sections 10 above will be proportionately adjusted.

 

11. MISCELLANEOUS.

 

11.1 GOVERNING LAW. Jurisdiction; Venue. The parties consent to the personal
jurisdiction of, and venue in, the courts of the State of New York which shall
govern this Agreement and all rights and obligations hereunder, including
matters of construction, validity and performance. Jurisdiction and venue shall
be in New York County, New York, USA.

 

11.2 ASSIGNMENT. Neither party may transfer or assign any of its rights or
obligations under this Agreement only upon the prior written consent of the
other party. In the event of a transfer or assign any of its rights or
obligations under this Agreement will be binding upon and inure to the benefit
of the parties hereto, their successors and assigns.

 

11.3 NO IMPLIED WAIVERS. The failure of either party at any time to require
performance by the other of any provision hereof shall not affect the right of
such party to require performance at any time thereafter, nor shall the waiver
of either party of a breach of any provision hereof be taken or held to be a
waiver of a provision itself.

 

11.4 SEVERABILITY. If any provision of this Agreement is held to be invalid by a
court of competent jurisdiction, then the remaining provisions will nevertheless
remain in full force and effect. The parties agree to renegotiate in good faith
those provisions so held to be invalid to be valid, enforceable provisions which
provisions shall reflect as closely as possible the original intent of the
parties, and further agree to be bound by the mutually agreed substitute
provision.

 



Page 4 of 5

 

 




11.5 FORCE MAJEURE. Except for payment of monies, neither party shall be liable
for failure to fulfill its obligations under this Agreement or any purchase
order issued hereunder or for delays in delivery due to causes beyond its
reasonable control, including, but not limited to, acts of God, man-made or
natural disasters, earthquakes, fire, riots, flood, material shortages, strikes,
delays in transportation or inability to obtain labor or materials through its
regular sources. The time for performance of any such obligation shall be
extended for the time period lost by reason of the delay.

 

11.6 HEADINGS. Headings of paragraphs herein are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 

11.7 NOTICE. Any notice required or permitted to be given under this Agreement
shall be delivered (a) by hand, (b) by registered or certified mail, postage
prepaid, return receipt requested, to the address of the other party first set
forth above, or to such other address as a party may designate by written notice
in accordance with this Section 11.7 (c) by overnight courier, or (d) by fax
with confirming letter mailed under the conditions described in (b) above.
Notice so given shall be deemed effective when received, or if not received by
reason of fault of addressee, when delivered.

 

11.8 ENTIRE AGREEMENT. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements relating thereto, written or oral, between the parties. Amendments to
this Agreement must be in writing, signed by the duly authorized officers of the
parties. The terms of any purchase order are expressly excluded.

 

In Witness Whereof, the parties hereto have duly executed this Agreement
effective as of the Effective Date.

 

IN WITNESS WHEREOF, the parties have caused this Exclusive Marketing Agreement
to be executed on and as of the first date above.

 

Overseas BC Marketing, Inc.

 

By: /s/ Yohan A. Naraine   Name: Yohan A. Naraine   Title: President   Dated:
08/20/2014  

 

Seaniemac International, Ltd.       By: /s/ Barry Brookstein   Name: Barry
Brookstein   Title: Chief Executive Officer  

 



Page 5 of 5

 

 

